Defendant appeals a speeding conviction, claiming that the ordinance imposing the relevant speed limit was not based on “an engineering and traffic investigation,” as required by 23 V.S.A. § 1007. In addition to offering his own testimony that he was unable to locate any traffic or engineering surveys for the area in question, defendant subpoenaed the South Burlington Assistant City Clerk, who testified that she was unable to produce the surveys. Such testimony constituted “competent evidence tending to show a lack of strict compliance with statutory procedures,” and, therefore, was sufficient to compel the State to come forward with additional evidence of validity of the ordinance. See State v. Page, 142 Vt. 522, 524-25, 457 A.2d 653, 654-55 (1983) (citing Town of Waterford v. Pike Industries, Inc., 135 Vt. 193, 196, 373 A.2d 528, 530 (1977)). Inasmuch as the evidence was not forthcoming, the State has failed to meet its burden of proof and the conviction must be reversed.

Reversed.